Name: 2012/185/EU: Commission Decision of 4Ã April 2012 terminating the anti-dumping proceeding concerning imports of sodium cyclamate originating in the PeopleÃ¢ s Republic of China, limited to two Chinese exporting producers Fang Da Food Additive (Shen Zhen) Limited and Fang Da Food Additive (Yang Quan) Limited
 Type: Decision
 Subject Matter: international trade;  food technology;  trade;  competition;  Asia and Oceania
 Date Published: 2012-04-05

 5.4.2012 EN Official Journal of the European Union L 99/33 COMMISSION DECISION of 4 April 2012 terminating the anti-dumping proceeding concerning imports of sodium cyclamate originating in the Peoples Republic of China, limited to two Chinese exporting producers Fang Da Food Additive (Shen Zhen) Limited and Fang Da Food Additive (Yang Quan) Limited (2012/185/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 3 January 2011, the European Commission (Commission) received a complaint pursuant to Article 5 of the Basic Regulation, alleging that imports of sodium cyclamate, originating in the Peoples Republic of China (PRC) and produced by Fang Da Food Additive (Shen Zhen) Limited and Fang Da Food Additive (Yang Quan) Limited (the Fang Da group) are being dumped and are thereby contributing to the material injury to the Union industry. (2) The complaint was lodged by Productos Aditivos SA (the complainant), the sole producer in the Union of sodium cyclamate, representing 100 % of the Union production thereof. (3) On 17 February 2011, after consultation of the Advisory Committee, the Commission announced by a notice published in the Official Journal of the European Union (2), the initiation of an anti-dumping proceeding concerning imports of sodium cyclamate originating in the PRC, limited to the Fang Da group. (4) The Commission sent questionnaires to the complainant, to the Fang Da group and to known importers and users. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (5) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By a letter of 17 January 2012 to the Commission, the complainant formally withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (8) It is considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports of sodium cyclamate originating in the PRC, limited to the Fang Da group should be terminated. (10) The review based on Article 2(3) of Council Regulation (EC) No 1515/2001 (3) can therefore also be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of sodium cyclamate originating in the Peoples Republic of China, limited to two Chinese exporting producers Fang Da Food Additive (Shen Zhen) Limited and Fang Da Food Additive (Yang Quan) Limited, is hereby terminated. Article 2 The review based on Article 2(3) of Regulation (EC) No 1515/2001 is hereby terminated. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 50, 17.2.2011, p. 9. (3) OJ L 201, 26.7.2001, p. 10.